Citation Nr: 1737013	
Decision Date: 09/05/17    Archive Date: 09/19/17

DOCKET NO.  13-33 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center in St. Paul, Minnesota


THE ISSUE

Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel



INTRODUCTION

The appellant had active duty for training (ACDUTRA) service from January 3, 1967 to May 2, 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 decision of the Department of Veterans Affairs (VA) Pension Management Center in St. Paul, Minnesota.


FINDING OF FACT

While the appellant had a period of active duty for training for more than 90 days during a period of war, he was not disabled from a disease or injury incurred or aggravated in line of duty during that period, and he was not discharged or released from that service as a result of a service-connected disability.


CONCLUSION OF LAW

The appellant does not meet the basic eligibility requirements for nonservice-connected pension benefits.  38 U.S.C.A. §§ 101, 1521 (West 2014); 38 C.F.R. §§ 3.2, 3.3, 3.6 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and a duty to assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  However, where the law, and not the evidence, is dispositive in a claim, those duties to notify and assist are not applicable.  Mason v. Principi, 16 Vet. App. 129 (2002); Valiao v. Principi, 17 Vet. App. 229 (2003); Smith v. Gober, 14 Vet. App. 227 (2000); Sabonis v. Brown, 6 Vet. App. 426 (1994). 
The law authorizes the payment of a nonservice-connected disability pension to a wartime veteran who has the requisite service and who is permanently and totally disabled.  

Basic entitlement exists if a veteran: (1) served in the active military, naval or air service for ninety (90) days or more during a period of war; (2) is permanently and totally disabled from nonservice-connected disability not due to his/her own willful misconduct; and (3) meets the net worth requirements under 38 C.F.R. § 3.274, and does not have an annual income in excess of the applicable maximum annual pension rate specified in 38 C.F.R. §§ 3.3, 3.23.  38 U.S.C.A. §§ 1502, 1521; 38 C.F.R. § 3.3 (a)(3). 

"Active service" includes: 1. active duty; 2. any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty; and 3. any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  38 C.F.R. § 3.6.

The term "period of war" for pension purposes and relative to the appellant's claim is the Vietnam era for the period beginning on February 28, 1961, and ending on May 7, 1975, inclusive, is the established period of war in the case of a veteran who actually served in the Republic of Vietnam during that period.  The period beginning August 5, 1964, and ending on May 7, 1975, inclusive, is the established period of war in all other cases.  See 38 C.F.R. § 3.2 (f).  In this case, the appellant's ACDUTRA service was during a period of war.

VA's determination of whether a claimant's service meets the threshold statutory requirements is dependent upon service department records verifying the character of a claimant's service.  VA does not have the authority to alter the findings of the service department.  38 C.F.R. § 3.203 (a).  

The threshold issue to initially address in a pension case is whether a veteran has the requisite period of wartime service.  If that issue is answered in the affirmative, the additional issues of permanent and total disability and net worth and income requirements will then be addressed.  However, if he does not have the requisite wartime service, there is no need to proceed further or address any other issue.

In this case, the appellant's DD 214 shows that he had a period of ACDUTRA from January 3, 1967 to May 2, 1967.  The appellant was given an honorable discharge from his period of ACDUTRA.  He does not have any other recognized period of active service.  Although the appellant's period of ACDUTRA was during a period of war, the Vietnam era, and amounts to over 90 days of service, it was not active service.  Additionally, the record does not indicate that he was disabled from a disease or injury incurred or aggravated in line of duty during that period of ACDUTRA.  He was also not discharged or released from that period of ACDUTRA as a result of a service-connected disability.  Thus, he is not eligible for pension based on that service.  38 U.S.C.A. § 1521 (j)

The appellant argued in his notice of disagreement that he served in the U.S. Army Reserve for six years and had five months of active duty service.  He also argued that he had a "very minimal yearly income" and requested any help the government could provide.  On his substantive appeal, the appellant noted that he performed basic training and advance infantry training; he served for more than 90 days, and he had an honorable discharge.  The appellant has not argued that he was disabled during his period of ACDUTRA or that he was discharged from service as a result of a service-connected disability.

The Board notes that the appellant's July 2012 claim for pension benefits is not available in the virtual record.  Given that the appellant does not meet the service requirements for nonservice-connected pension benefits, and his notice of disagreement and statements providing argument for his claim are available, the Board will not remand for the claim to be added to the file.  The addition of the missing claim would not provide information which could allow the Board to grant his claim, and, therefore, would not be a beneficial use of time.

Unfortunately, the Board cannot grant nonservice-connected pension benefits for the appellant.  While the appellant had a period of ACDUTRA for more than 90 days during a period of war, his service was not "active service," he was not disabled from a disease or injury incurred or aggravated in line of duty during that period, and he was not discharged or released from such service as a result of a service-connected disability.  Therefore, the evidence does not show that he meets the threshold requirements necessary to establish eligibility for nonservice-connected pension benefits.  As the law is dispositive in the claim, it must be denied for lack of legal merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

To the extent that the appellant may be asserting that equity warrants the grant of nonservice-connected pension benefits, matters of equitable relief are only within the discretion of the Secretary of VA.  The Board does not have the authority to award equitable relief.  38 U.S.C.A. § 503; Darrow v. Derwinski, 2 Vet. App. 303 (1992).


ORDER

Entitlement to nonservice-connected pension benefits is denied.




____________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


